Citation Nr: 1013095	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-05 980	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hepatitis B.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
anxiety disorder.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for plantar warts of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
August 1967.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and March 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which in 
pertinent part found that new and material evidence had not 
been received to reopen claims for service connection for 
anxiety disorder, service connection for hepatitis B, 
service connection for residuals of left ankle fracture, and 
service connection for plantar warts.  

In response to the December 2002 rating decision which 
addressed the claim to reopen the issue of service 
connection for anxiety reaction, the Veteran properly filed 
a notice of disagreement in July 2003.  The RO did not 
immediately provide a statement of case.  The issue was once 
again addressed in the March 2006 rating decision and the RO 
again denied the claim to reopen.  The Veteran properly 
filed another notice of disagreement in May 2006, the RO 
provided a statement of the case, and the Veteran timely 
perfected his appeal.  Therefore, as the Veteran initiated 
an appeal in 2003, the December 2002 rating decision is the 
decision properly on appeal for the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for anxiety disorder.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2009).   

Where a claim has been finally denied by the Board, the 
Board has a jurisdictional responsibility to determine 
whether new and material evidence has been submitted 
regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  The Board has a similar responsibility 
where the claim has previously been denied in a final RO 
decision.  Jackson v. Principi, 265 F.3d 136 (Fed. Cir. 
2001).  Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Barnett; Jackson.  Thus, 
despite the various characterizations of the issue 
throughout the appeal, the Board must make an independent 
determination as to whether new and material evidence has 
been presented to reopen the claim of entitlement to service 
connection for hepatitis B and service connection for 
anxiety disorder.

The issues of service connection for residuals of left ankle 
fracture and service connection for plantar warts, left 
foot, were originally denied in a February 1968 rating 
decision which was confirmed by the RO in October 1968.  The 
October 1968 decision was unappealed and became final.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2009).  

Ordinarily, new and material evidence would be required to 
reopen these claims.  38 U.S.C.A. § 5108 (West 2002).  
However, service treatment records relevant to both issues 
that existed at the time of the last final denial were 
received by the RO in October 1983.  Under the provisions of 
38 C.F.R. § 3.156(c), when VA receives relevant service 
department records that existed at the time of a prior final 
decision, VA will reconsider the prior decision without the 
need for new and material evidence.

The Veteran requested a Board hearing at the RO and one was 
scheduled for December 2009.  However, the Veteran failed to 
report for his hearing.  He had previously contacted the RO 
to reschedule several other hearings and demonstrated that 
he understood how to accomplish this.  No communication was 
received from the Veteran prior to the December 2009 
hearing.  Therefore, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(c),(e) (2009).

The issues of entitlement to service connection for a left 
ankle disability and plantar warts are REMANDED to the RO 
viat the Appeals Management Center (AMC), and are discussed 
in the REMAND section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for hepatitis B was 
denied in an unappealed January 1995 rating decision. 

2.  Evidence received since the January 1995 rating decision 
does not relate to a basis for the prior denial and does not 
raise a reasonable possibility of substantiating the claim 
for service connection for hepatitis B.

3.  Entitlement to service connection for anxiety disorder 
was initially denied in a January 1979 rating decision which 
was confirmed by March 1983 and June 1986 Board decisions; 
the claim was most recently denied in an unappealed January 
1995 rating decision.

4.  Evidence received since the January 1995 rating decision 
does not relate to a basis for the prior denials and is 
insufficient to raise a reasonable possibility of 
substantiating the claim for service connection for anxiety 
disorder.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision that denied entitlement 
to service connection for hepatitis B and anxiety disorder 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2009).

2.  New and material evidence has not been received to 
reopen a claim for service connection for hepatitis B.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R.  
§§ 3.104(a), 3.156(a), 20.302, 20.1103 (2009).

3.  New and material evidence has not been received to 
reopen a claim for service connection for anxiety disorder.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302, 20.1103.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In claims to reopen, the duty to notify requires that the 
Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In a December 2005 VCAA 
letter, the Veteran was provided with notice that complies 
with Kent.  

In October 2002 and December 2005 letters, prior to the 
initial adjudication of the claims, the RO notified the 
Veteran of the evidence needed to substantiate his claims 
for service connection for anxiety disorder and hepatitis 
B.  The letter also satisfied the second and third elements 
of the duty to notify by informing the Veteran that VA would 
try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  
He was informed that VA provided ratings based on the rating 
schedule and was given examples of the evidence he could 
submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  Nevertheless, the Veteran was 
provided with such notice in December 2005.  

The Veteran was notified of the first three elements of the 
Dingess notice by the December 2005 letter.  While he has 
not received specific information regarding the disability 
rating and effective date elements of his claims, as the 
claims are being denied no additional disability rating or 
effective date will be assigned.  Therefore, the Veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

VCAA notice should be given before an initial AOJ decision 
is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-
120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was cured by the issuance of VCAA notice followed by 
readjudication of the April 2008 supplemental statement of 
the case (SSOC).  Mayfield v. Nicholson, 499 F. 3d 1317 
(Fed. Cir. 2007).  Therefore, any timing deficiency has been 
remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the 
Veteran, including service treatment records and records 
from various federal agencies.  For a finally-denied claim, 
VA is not required under the VCAA to provide a medical 
examination unless the claim is first reopened upon receipt 
of new and material evidence.  38 C.F.R.  
§ 3.159(c)(4)(C)(iii).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria- Claims to Reopen

A claim which has been finally denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(2009).  An exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).  



Service Connection for Hepatitis B

The Veteran was last denied entitlement to service 
connection for hepatitis B in an unappealed rating decision 
in January 1995.  The evidence of record at that time 
included the Veteran's service medical records and VA 
medical center (VAMC) records through 1984, which were 
negative for any diagnosis or treatment for hepatitis B.  

The record also contained a letter dated in May 1988, from a 
private blood bank, which informed the Veteran that the 
result of his anti-HBc test was positive, meaning he was 
likely exposed to hepatitis B in the past.  The letter 
stressed that another blood test which was used to detect 
the hepatitis B virus itself was negative and that unless he 
received a second letter, the combination of the two tests 
probably meant that he was not carrying the hepatitis B 
virus.  

A second letter was not submitted and the Veteran never 
asserted that he received one.  The record also contained an 
April 1994 statement in which the Veteran reported that 
doctors told him there was no way of knowing how long he had 
had hepatitis B but he was sure he incurred it during 
service.  

The RO determined that the evidence did not establish 
service connection for hepatitis B because the evidence of 
record did not establish a diagnosis of the hepatitis B 
virus and there was no competent evidence that hepatitis B 
was incurred in service.  

The subsequently received evidence includes VAMC treatment 
records from August 1988 to October 2005 and March 2006 to 
March 2007 as well as a Social Security Disability 
Determination dated August 1979, which are negative for any 
diagnosis or treatment of hepatitis B or any indication of 
exposure to risk factors in service.  The evidence therefore 
does not show that the claimed condition has been properly 
diagnosed or that it was incurred in service.  As such, the 
evidence received is not new or material and does not raise 
a reasonable possibility of substantiating the claim.  
Therefore, reopening of the claim is not in order.


Claim to Reopen Service Connection for Anxiety Disorder

The Veteran was originally denied entitlement to service 
connection for anxiety disorder in a January 1979 rating 
decision which was confirmed by the Board in March 1983 and 
June 1986.  The most recent final denial was in the RO's 
January 1995 rating decision.  The evidence of record at the 
time of the 1995 decision included the Veteran's service 
medical records, which were negative for symptoms, 
treatment, or diagnosis of a psychiatric disorder, and VAMC 
and private treatment records showing treatment for 
psychiatric symptoms with varied diagnoses beginning in May 
1978.  

The Board noted that while the Veteran had a currently 
diagnosed psychiatric disorder, the evidence of symptoms and 
treatment for such a disorder show it began more than 10 
years after service.  The Board concluded that the evidence 
did not show that a psychiatric disorder was incurred in 
service or manifested to a compensable degree within one 
year after separation.  The January 1995 rating decision was 
based on a finding that new and material evidence had not 
been received.  

The subsequently received evidence includes VAMC treatment 
notes from August 1988 to October 2005 and March 2006 to 
March 2007 as well as a Social Security Disability 
Determination dated August 1979 that stated the Veteran's 
long-standing psychiatric disorder began in January 1975.  

The evidence received shows continuing treatment for a 
psychiatric disability but fails to show that this 
psychiatric disability was incurred in service or within one 
year of separation.  As such, while the evidence is new, it 
is clearly not material and does not raise a reasonable 
possibility of substantiating the claim.  Therefore, 
reopening of the claim is not in order.  In reaching this 
conclusion, the Board has considered the doctrine of 
reasonable doubt, but the evidence is not so evenly balanced 
as to giver rise to such doubt.  Accordingly the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for hepatitis B; the claim is 
denied.  

New and material evidence has not been received to reopen a 
claim for service connection for anxiety disorder; the claim 
is denied.  
REMAND

As noted above, the issues of service connection for 
residuals of left ankle fracture and service connection for 
plantar warts, left foot, were originally denied in a 
February 1968 rating decision which was confirmed by the RO 
in an unappealed October 1968 decision.  In denying the 
Veteran's claims, the RO noted that he had a sprained ankle 
in service but there was no evidence of left ankle fracture 
or plantar warts noted in the service treatment records.  
Furthermore, November 1967 X-rays showed no evidence of 
gross bone or joint deformities.  The RO concluded at that 
time that although the Veteran reported in a December 1967 
VA examination that he had foot pain due to a wart and 
reported pain from a left ankle fracture that occurred 
during service, neither disability was shown in service.  

Service treatment records relevant to both issues that 
existed at the time of the last final denial were received 
by the RO in October 1983.  First, a December 6, 1966, 
service treatment record showed diagnosis of a large plantar 
wart and an indication that the Veteran may need to be 
referred to the dermatology clinic four days after 
induction.  The second service treatment record was an April 
1967 orthopedic consultation where the Veteran reported that 
he sprained his left ankle playing basketball that same 
month.  He reported that a short-leg walking cast had been 
provided and the doctor noted that the Veteran was wearing a 
mutilated short-leg walking cast at that time.  The doctor 
removed the cast and found on examination no swelling or 
ecchymosis but slight tenderness of the lateral aspect of 
the left ankle.  The doctor diagnosed resolving left ankle 
sprain and a gelo cast was applied and prescribed for 10 
days to combat swelling.  The temporary profile the Veteran 
had received was extended for two more weeks to allow for 
the ankle to completely resolve.    

As these treatment records were received after the initial 
adjudication of both issues, the Board has reconsidered them 
without the need for new and material evidence.  38 C.F.R. 
§ 3.156(c).

Since the October 1968 final denial of both issues, the 
Veteran was provided a VA examination in connection with a 
separate claim in October 1975.  In X-rays taken at that 
point, small irregular osseous fragments were noted 
separated from and distal to the distal end of the right 
internal malleolus.  The X-ray reports and the October 1975 
examiner stated that this may represent old healed fracture 
or possibly a developmental anomaly.  The Veteran reported 
to the examiner that he sustained a left ankle fracture and 
was in a cast for about 6 weeks in service in 1967.  He 
described cramps in his calves and described his ankles as 
weak as a result of the claimed fracture and his military 
boots.  

During a November 1977 VA examination, the Veteran described 
cramps, numbness, and pains shooting up to his thighs.  He 
reported that he could not stand or walk for long periods of 
time and he was diagnosed with slight tinea pedis.  No 
opinion or discussion was provided about plantar warts 
despite the fact that the condition was noted on the request 
for examination.  The claimed residuals of left ankle 
fracture were also not discussed.   

The Court held that when a Veteran makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on 
PTSD encompassed benefits based on other psychiatric 
disabilities).  Therefore, the Board construes the Veteran's 
claim for plantar warts and residuals of left ankle fracture 
as encompassing entitlement to service connection for a 
bilateral foot disability and a left ankle disability 
regardless of the precise diagnosis.

The record establishes that the Veteran has complained of 
several foot, ankle, and leg issues since service.  For 
example, in November 1996, he stated that he broke his ankle 
in service and that he still experiences pain as a result.  
The Veteran has also claimed pain in his foot that he has 
attributed to both pes planus or flat feet and plantar warts 
caused by his military boots.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83.  

In light of the above evidence that the Veteran has a 
current bilateral foot and left ankle disability that may be 
connected to in-service injuries, VA should arrange for him 
to undergo a VA orthopedic examination at an appropriate VA 
medical facility.  The Veteran is hereby advised that 
failure to report to any scheduled examination without good 
cause may well result in a denial of the claim (as reopened 
claims will be adjudicated on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a VA 
orthopedic examination by a qualified VA 
doctor.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.

The examiner should state whether the Veteran 
has a current bilateral foot condition and a 
left ankle condition and then provide the 
following opinions for each disability found: 

a.)  Whether there is at least a 50 percent 
probability or greater (at least as likely as 
not) that any current bilateral foot 
condition had its onset in active service.

b.)  Whether any current bilateral foot 
condition clearly and unmistakably existed 
prior to service and clearly and unmistakably 
underwent no increase in underlying severity 
during service.  

c.)   Whether there is at least a 50 percent 
probability or greater (at least as likely as 
not) that any currently diagnosed left ankle 
condition had its onset in active service; is 
otherwise the result of disease or injury in 
service; or underwent an increase in 
underlying disability in service.  

The rationale for all opinions expressed 
should also be provided.  The rationale 
should take into account the Veteran's 
reports of injuries and history.

2.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


